OPINION OF THE COURT
Memorandum.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (81 AD2d 537). We but add that estoppel is unavailable against a public agency (see Matter of Hamptons Hosp. & Med. Center v Moore, 52 NY2d 88; see, also, Matter of Bloomberg-Dubin v Board of Educ., 82 AD2d 854, affd 56 NY2d 555). And, as we have recently had occasion to reiterate, in the absence of an affirmative agreement to the contrary, of which there is no indication here, compliance with the provisions of section 3813 of the Education Law is a “condition precedent” to the commencement of an action against any school district or board of education (cf. Matter of Geneseo Cent. School [Perfetto & Whalen Constr. Corp.], 53 NY2d 306, 311, citing Matter of Board of Educ. [Wager Constr. Corp.], 37 NY2d 283, 288).
*853Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.